Title: To John Adams from James Monroe, 10 April 1813
From: Monroe, James
To: Adams, John



Dear Sir
Washingston April 10. 1813.

Since writing the letter—inclosd, to Mrs. Adams, I have conferr’d with the President on the subject of your sons return, and am authorised to state to you, that in case of peace with G Britain, the mission to London will be offer’d to him. The conduct of your son, it gives me pleasure to state, has obtaind the entire approbation of the President.—It is hoped that it will suit his convenience to take part in the negotiation for peace, should G Britain accept the mediation of Russia as is presumed, and in forming a commercial treaty with both those powers, as is contemplated. His knowledge of the subject in relation to both, makes it of great importance that his country should have the advantage of his services, in those  important transactions. In regard to his personal views, and to thoseof Mrs Adams & yourself, respecting his making a visit home, whenever-desird, the utmost facility will be given in the powers of the government.
Mr Gallatin and Mr  Bayard will be associated with your son, and a vessel is now preparing to take them to St. Petersburg, which it is expected will sail, in a fortnight at latest. You will have the goodness to address any other letters to him, to their care at Phila., as soon as you may be able, after the receit of this.
As I write in haste for the mail, I have only time to assure you of the great respect & esteem with which I am very obedient servant

Jas Monroe